Exhibit 10.1

 

 

PURCHASE AND SALE AGREEMENT

BETWEEN

CH REALTY VI-CFB I NANTUCKET STORAGE, L.L.C.

AS SELLER

AND

SAM ACQUISITIONS, LLC

AS PURCHASER

DATED JULY 25, 2017

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page No.  

ARTICLE 1 BASIC INFORMATION

     1  

Section 1.2

   Closing Costs      2  

Section 1.3

   Notice Addresses:      3  

ARTICLE 2 PROPERTY

     4  

Section 2.1

   Property      4  

ARTICLE 3 EARNEST MONEY

     5  

Section 3.1

   Deposit and Investment of Earnest Money      5  

Section 3.2

   Independent Consideration      5  

Section 3.3

   Form; Failure to Deposit      5  

Section 3.4

   Disposition of Earnest Money      5  

ARTICLE 4 DUE DILIGENCE

     6  

Section 4.1

   Due Diligence Materials To Be Delivered      6  

Section 4.2

   Due Diligence Materials To Be Made Available      7  

Section 4.3

   Physical Due Diligence      7  

Section 4.4

   Due Diligence/Termination Right      8  

Section 4.5

   Return of Documents and Reports      8  

Section 4.6

   Service Contracts      9  

Section 4.7

   Proprietary Information; Confidentiality      9  

Section 4.8

   No Representation or Warranty by Seller      9  

Section 4.9

   Purchaser’s Responsibilities      9  

Section 4.10

   Purchaser’s Agreement to Indemnify      10  

Section 4.11

   Purchase Price Allocation      10  

ARTICLE 5 TITLE AND SURVEY

     10  

Section 5.1

   Title Commitment      10  

Section 5.2

   New or Updated Survey      10  

Section 5.3

   Title Review      10  

Section 5.4

   Delivery of Title Policy at Closing      11  

ARTICLE 6 OPERATIONS AND RISK OF LOSS

     11  

Section 6.1

   Ongoing Operations      11  

Section 6.2

   Damage      12  

Section 6.3

   Condemnation      13  

Section 6.4

   Noncompetition      13  

Section 6.5

   On-Site Manager Apartments      13  

Section 6.6

   Truck Rental Agreement      13  

Section 6.7

   No Back-Up Contracts      13  

ARTICLE 7 CLOSING

     13  

Section 7.1

   Closing      13  

Section 7.2

   Conditions to Parties’ Obligation to Close      14  

Section 7.3

   Seller’s Deliveries in Escrow      14  

Section 7.4

   Purchaser’s Deliveries in Escrow      15  

Section 7.5

   Closing Statements      15  



--------------------------------------------------------------------------------

Section 7.6

   Purchase Price      15  

Section 7.7

   Possession      15  

Section 7.8

   Delivery of Books and Records      16  

Section 7.9

   Notice to Tenants      16  

ARTICLE 8 PRORATIONS, DEPOSITS, COMMISSIONS

     16  

Section 8.1

   Prorations      16  

Section 8.2

   Sales and Other Taxes      16  

Section 8.3

   Closing Costs      16  

Section 8.4

   Final Adjustment After Closing      16  

Section 8.5

   Tenant Deposits      17  

Section 8.6

   Commissions      17  

ARTICLE 9 REPRESENTATIONS AND WARRANTIES

     17  

Section 9.1

   Seller’s Representations and Warranties      17  

Section 9.2

   Purchaser’s Representations and Warranties      18  

Section 9.3

   Survival of Representations and Warranties      19  

ARTICLE 10 DEFAULT AND REMEDIES

     20  

Section 10.1

   Seller’s Remedies      20  

Section 10.2

   Purchaser’s Remedies      20  

Section 10.3

   Attorneys’ Fees      21  

Section 10.4

   Other Expenses      21  

ARTICLE 11 DISCLAIMERS, RELEASE AND INDEMNITY

     21  

Section 11.1

   Disclaimers By Seller      21  

Section 11.2

   Sale “As Is, Where Is”      22  

Section 11.3

   Seller Released from Liability      22  

Section 11.4

   “Hazardous Materials” Defined      23  

Section 11.5

   Indemnity      23  

Section 11.6

   Survival      23  

ARTICLE 12 MISCELLANEOUS

     23  

Section 12.1

   Parties Bound; Assignment      23  

Section 12.2

   Headings      24  

Section 12.3

   Invalidity and Waiver      24  

Section 12.4

   Governing Law      24  

Section 12.5

   Survival      24  

Section 12.6

   Entirety and Amendments      24  

Section 12.7

   Time      24  

Section 12.8

   Confidentiality; Press Releases      24  

Section 12.9

   No Electronic Transactions      25  

Section 12.10

   Notices      25  

Section 12.11

   Construction      25  

Section 12.12

   Calculation of Time Periods      25  

Section 12.13

   Execution in Counterparts      25  

Section 12.14

   No Recordation      26  

Section 12.15

   Further Assurances      26  

Section 12.16

   Intentionally Omitted      26  

Section 12.17

   ERISA      26  

Section 12.18

   No Third Party Beneficiary      26  



--------------------------------------------------------------------------------

Section 12.19

   Reporting Person      26  

Section 12.20

   Mandatory Arbitration      26  

Section 12.21

   Like-Kind Exchange      26  

Section 12.22

   Cooperation with Purchaser’s Auditors and SEC Filing Requirements      27  



--------------------------------------------------------------------------------

LIST OF DEFINED TERMS

 

     Page No.  

Additional Property Information

     6  

Agreement

     1  

Assignment

     13  

Broker

     1  

Casualty Notice

     11  

CERCLA

     21  

Closing

     12  

Closing Date

     2  

Code

     17  

Deed

     13  

Due Diligence Termination Notice

     7  

Earnest Money

     1  

Effective Date

     2  

ERISA

     17  

Escrow Agent

     1  

Exchange

     25  

Hazardous Material

     21  

Hazardous Materials

     21  

Hazardous Substance

     21  

Improvements

     3  

Independent Consideration

     5  

Inspection Period

     2  

Intangible Personal Property

     4  

Land

     3  

Lease Files

     6  

Leases

     3  

Leasing Costs

     16  

License Agreements

     4  

Material Damage

     11  

Materially Damaged

     11  

Natural Gas Liquids

     21  

OFAC

     18  

Operating Statements

     5  

Permitted Exceptions

     9  

Permitted Outside Parties

     8  

Petroleum

     21  

Plan

     17  

Pollutant or Contaminant

     21  

Property

     3  

Property Documents

     7  

Property Information

     5  

Proposed Purchase Price Allocation

     9  

 

1



--------------------------------------------------------------------------------

Purchase Price

     1  

Purchaser

     1  

Real Property

     3  

Rent Roll

     5  

Report

     7  

Reports

     7  

Seller

     1  

Seller’s Representatives

     18  

Service Contracts

     4  

Survey

     9  

Survival Period

     18  

Tangible Personal Property

     4  

Taxes

     14  

Tenant Receivables

     15  

Title and Survey Review Period

     2  

Title Commitment

     9  

Title Commitment Delivery Date

     2  

Title Company

     1  

Title Policy

     10  

to Seller’s knowledge

     18  

to the best of Seller’s knowledge

     18  

Unbilled Tenant Receivables

     15  

Uncollected Delinquent Tenant Receivables

     15  



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

[Nantucket Self Storage, located in Nantucket, Nantucket County, Massachusetts]

This Purchase and Sale Agreement (this “Agreement”) is made and entered into by
and between Purchaser and Seller.

RECITALS

A. Defined terms are indicated by initial capital letters. Defined terms shall
have the meaning set forth herein, whether or not such terms are used before or
after the definitions are set forth.

B. Purchaser desires to purchase the Property and Seller desires to sell the
Property, all upon the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual terms, provisions, covenants and
agreements set forth herein, as well as the sums to be paid by Purchaser to
Seller, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, Purchaser and Seller agree as follows:

ARTICLE 1

BASIC INFORMATION

 

1.1.1     Seller:

  

CH REALTY VI-CFB I NANTUCKET

STORAGE, L.L.C., a Delaware limited liability company

1.1.2     Purchaser:

   SAM ACQUISITIONS, LLC, a Delaware limited liability company

1.1.3     Purchase Price:

   $37,500,000.00

1.1.4     Earnest Money:

   $250,000.00 (the “Initial Earnest Money”), including interest thereon, to be
deposited in accordance with Section 3.1 below, to be increased by $250,000.00
(the “Additional Earnest Money”) to $500,000.00, plus interest thereon, pursuant
to Section 3.1.

1.1.5     Title Company:

  

Commonwealth Title of Dallas, Inc.

2651 N. Harwood, Suite 260

Dallas, Texas 75201

Attn.: Sharon Cooper

Telephone number: (214) 855-8400

E-mail: sharoncooper@cltlt.com

1.1.6     Escrow Agent:

  

Commonwealth Title of Dallas, Inc.

2651 N. Harwood, Suite 260

Dallas, Texas 75201

Attn.: Sharon Cooper

Telephone number: (214) 855-8400

E-mail: sharoncooper@cltlt.com

 

PURCHASE AND SALE AGREEMENT (NANTUCKET SELF STORAGE) – Page 1



--------------------------------------------------------------------------------

1.1.7       Broker:

    

Newmark Real Estate of Massachusetts, LLC

1700 Post Oak Blvd.

2 BLVD Place, Ste. 250

Houston, TX 77056

Attention: Aaron Swerdlin

Telephone: 713-599-5122

E-mail: aswerdlin@ngkf.com

1.1.8       Effective Date:

     The date on which this Agreement is executed by the latter to sign of
Purchaser or Seller, as indicated on the signature page of this Agreement,
unless executed by both parties on the same date in which event it shall be such
same date. If the execution date is left blank by either Purchaser or Seller,
the Effective Date shall be the execution date inserted by the other party.

1.1.9       Title Commitment

               Delivery Date:

     The date which is ten (10) days after the Effective Date.

1.1.10     Title and Survey

               Review Period:

     The period ending twenty (20) days after Purchaser’s receipt of the initial
Title Commitment and the Survey, but in any event not later than Monday, August
7, 2017.

1.1.11     Inspection Period:

     The period beginning on the Effective Date and ending at 5:00 p.m. Dallas,
Texas time on Wednesday, August 9, 2017.

1.1.12     Closing Date:

     Monday, August 21, 2017.

Section 1.2 Closing Costs. Closing costs shall be allocated and paid as follows:

 

COST

   RESPONSIBLE
PARTY  

Title Commitment required to be delivered pursuant to Section 5.1.

     Purchaser  

Premium for Title Policy required to be delivered pursuant to Section 5.4.

     Purchaser  

Premium for any upgrade of Title Policy for any additional coverage and any
endorsements desired by Purchaser, any inspection fee charged by the Title
Company, tax certificates, municipal and utility lien certificates, and any
other customary Title Company charges

     Purchaser  

Costs of Survey and/or any revisions, modifications or recertifications thereto

     Purchaser  

Costs for UCC searches

     Purchaser  

Recording fees and any mortgage taxes

     Purchaser  

 

PURCHASE AND SALE AGREEMENT (NANTUCKET SELF STORAGE) – Page 2



--------------------------------------------------------------------------------

Any deed taxes, documentary stamps, transfer taxes, intangible taxes or other
similar taxes, fees or assessments, excluding any fees imposed upon the transfer
of the Property by the Nantucket Islands Land Bank (other than as provided
immediately below)

   Seller

Any fees imposed upon the transfer of the Property by the Nantucket Islands Land
Bank

   Purchaser:  1⁄2


Seller:  1⁄2

Any escrow fee charged by Escrow Agent for holding the Earnest Money or
conducting the Closing

   Purchaser:  1⁄2


Seller:  1⁄2

Real Estate Sales Commission to Broker

   Seller

All other customary closing costs

   The party incurring
the same

Section 1.3 Notice Addresses:

 

Purchaser:

SAM Acquisitions, LLC

10 Terrace Road

Ladera Ranch, California 92694

Attention: H. Michael Schwartz

Telephone: 949 429-6600

Email: hms@sam.com

  

Copy to:

SAM Acquisitions, LLC

8235 Douglas Avenue, #815

Dallas, Texas 75225

Attn: Wayne Johnson

Telephone: (214) 217-9797

E-mail: wjohnson@sam.com

 

With an additional copy to:

Mastrogiovanni Mersky & Flynn, P.C.

2001 Bryan Street, Suite 1250

Dallas, Texas 75201

Attn: Charles Mersky, Esq.

Telephone: (214) 922-8800

E-mail: cmersky@mastromersky.com

Seller:

CH Realty VI-CFB I Nantucket Storage, L.L.C.

3819 Maple Avenue

Dallas, TX 75219

Attention: Nathan Bennett

Telephone: 214-661-8106

Email: nbennett@crowholdings.com

  

Copy to:

CH Realty VI-CFB I Nantucket Storage, L.L.C.

3819 Maple Avenue

Dallas, Texas 75219

Attention: General Counsel

Telephone: 214-661-8000

E-mail: kbryant@crowholdings.com

 

PURCHASE AND SALE AGREEMENT (NANTUCKET SELF STORAGE) – Page 3



--------------------------------------------------------------------------------

  

With an additional copy to:

Winstead PC

500 Winstead Building

2728 N. Harwood Street

Dallas, Texas 75201

Attention: Greg Zimmerman

Telephone: 214-745-5658

E-mail: gzimmerman@winstead.com

ARTICLE 2

PROPERTY

Section 2.1 Property. Subject to the terms and conditions of this Agreement,
Seller agrees to sell to Purchaser, and Purchaser agrees to purchase from
Seller, the following property (collectively, the “Property”):

2.1.1 Real Property. The land described in Exhibit A attached hereto (the
“Land”), together with (a) all improvements located thereon (“Improvements”),
(b) without warranty, all right, title and interest of Seller, if any, in and to
the rights, benefits, privileges, easements, tenements, hereditaments, and
appurtenances thereon or in anywise appertaining thereto, and (c) without
warranty, all right, title, and interest of Seller, if any, in and to all strips
and gores and any land lying in the bed of any street, road or alley, open or
proposed, adjoining the Land (collectively, the “Real Property”).

2.1.2 Leases. All of Seller’s right, title and interest in all leases of the
Real Property (other than License Agreements), including leases which may be
made by Seller after the Effective Date and prior to Closing as permitted by
this Agreement (the “Leases”).

2.1.3 Tangible Personal Property. All of Seller’s right, title and interest in
the equipment, machinery, furniture, furnishings, supplies and other tangible
personal property, if any, owned by Seller and now or hereafter located in and
used in connection with the operation, ownership or management of the Real
Property, including those items set forth on Exhibit G hereto, but specifically
excluding any items of personal property owned or leased by Seller’s property
manager or tenants at or on the Real Property and further excluding any items of
personal property owned by third parties and leased to Seller (collectively, the
“Tangible Personal Property”).

2.1.4 Intangible Personal Property. All of Seller’s right, title and interest,
if any, without warranty, in all intangible personal property related to the
Real Property and the Improvements, including, without limitation: all trade
names and trade marks associated with the Real Property and the Improvements,
including Seller’s rights and interests, if any, in the names “Nantucket Self
Storage” and “Nantucket Storage Center”; the plans and specifications and other
architectural and engineering drawings for the Improvements, if any (to the
extent owned by Seller and assignable without cost to Seller); contract rights
related to those service contracts assumed by Purchaser pursuant to Section 4.6
below, if any, but not including Leases or License Agreements (collectively, the
“Service Contracts”) (but only to the extent assignable without cost to Seller
and Seller’s obligations thereunder are expressly assumed by Purchaser pursuant
to this Agreement); warranties (to the extent owned by Seller and assignable
without cost to Seller); governmental permits, approvals and licenses, if any
(to the extent owned by Seller and assignable without cost to Seller); telephone
exchange numbers (to the extent owned by Seller and assignable without cost to
Seller); the goodwill, reputation and prestige associated with the Real Property
(“Goodwill”); the internet domain names set forth on Exhibit H hereto and other
internet related property rights owned by Seller and relating to the Property
set forth on Exhibit H hereto, but expressly excluding any internet websites
hosted or owned by Seller’s property manager (all of the items

 

PURCHASE AND SALE AGREEMENT (NANTUCKET SELF STORAGE) – Page 4



--------------------------------------------------------------------------------

described in this Section 2.1.4 collectively referred to as the “Intangible
Personal Property”). Tangible Personal Property and Intangible Personal Property
shall not include (a) any appraisals or other economic evaluations of, or
projections with respect to, all or any portion of the Property, including,
without limitation, budgets prepared by or on behalf of Seller or any affiliate
of Seller, (b) any documents, materials or information which are subject to
attorney/client, work product or similar privilege, which constitute attorney
communications with respect to the Property and/or Seller, or which are subject
to a confidentiality agreement, and (c) any trade name, mark or other
identifying material that includes the names “Trammell Crow,” “Crow Holdings
Capital Partners,” “CH Realty,” “Crow Holdings” or any derivative thereof.

2.1.5 License Agreements. All of Seller’s right, title and interest in and to
all agreements (other than Leases), if any, for the leasing or licensing of
rooftop space or equipment, telecommunications equipment, cable access and other
space, equipment and facilities that are located on or within the Real Property
and generate income to Seller as the owner of the Real Property (the “License
Agreements”). Anything in this Agreement to the contrary notwithstanding,
Purchaser shall assume at Closing the obligations of the “lessor” or “licensor”
under all License Agreements provided by Seller to Purchaser prior to the
Effective Date pursuant to Section 4.1.6 below, some or all of which may be
non-cancelable.

ARTICLE 3

EARNEST MONEY

Section 3.1 Deposit and Investment of Earnest Money. Within three business days
after the Effective Date, Purchaser shall deposit the Initial Earnest Money with
Escrow Agent. If upon the expiration of the Inspection Period, this Agreement is
still in force and effect, Purchaser shall, no later than the second day
following the expiration of the Inspection Period, deposit the Additional
Earnest Money, if any, as specified in Section 1.1.4 above, with Escrow Agent.
Escrow Agent shall invest the Earnest Money in government insured
interest-bearing accounts satisfactory to Seller and Purchaser, shall not
commingle the Earnest Money with any funds of Escrow Agent or others, and shall
promptly provide Purchaser and Seller with confirmation of the investments made.
Such account shall have no penalty for early withdrawal, and Purchaser accepts
all risks with regard to such account.

Section 3.2 Independent Consideration. If Purchaser elects to terminate this
Agreement for any reason and is entitled to receive a return of the Earnest
Money pursuant to the terms hereof, the Escrow Agent shall first disburse to
Seller One Hundred and No/100 Dollars ($100.00) as independent consideration for
Seller’s performance under this Agreement (“Independent Consideration”), which
shall be retained by Seller in all instances.

Section 3.3 Form; Failure to Deposit. The Earnest Money shall be in the form of
a certified or cashier’s check or the wire transfer to Escrow Agent of
immediately available U.S. federal funds. If Purchaser fails to timely deposit
any portion of the Earnest Money within the time periods required, Seller may
terminate this Agreement by written notice to Purchaser at any time prior to the
actual receipt by Escrow Agent of such deposit from Purchaser, in which event
any Earnest Money that has previously been deposited by Purchaser with Escrow
Agent shall be immediately delivered to Seller and thereafter the parties hereto
shall have no further rights or obligations hereunder, except for rights and
obligations which, by their terms, survive the termination hereof.

Section 3.4 Disposition of Earnest Money. The Earnest Money shall be applied as
a credit to the Purchase Price at Closing. If Purchaser elects to terminate this
Agreement (i) pursuant to Section 4.4 by delivery of an Environmental
Termination Notice as a result of a Hazardous Materials Condition (as defined in
Section 4.4), or (ii) pursuant to Section 5.3 by delivery of a Title Termination
Notice,

 

PURCHASE AND SALE AGREEMENT (NANTUCKET SELF STORAGE) – Page 5



--------------------------------------------------------------------------------

Escrow Agent shall pay the entire Earnest Money (less the Independent
Consideration) to Purchaser one business day following receipt of the applicable
notice of termination from Purchaser (as long as the current investment can be
liquidated and disbursed in one business day). If, however, Purchaser elects to
terminate this Agreement prior to the expiration of the Inspection Period
pursuant to Section 4.4 for any reason other than as a result of a Hazardous
Materials Condition by delivery of a Due Diligence Termination Notice, Escrow
Agent shall pay the entire Earnest Money (less the Independent Consideration) to
Seller one business day following receipt of the Due Diligence Termination
Notice from Purchaser (as long as the current investment can be liquidated and
disbursed in one business day). In the event of a termination of this Agreement
by either Seller or Purchaser for any reason other than pursuant to Section 4.4
or Section 5.3 as specified herein, Escrow Agent is authorized to deliver the
Earnest Money to the party hereto entitled to same pursuant to the terms hereof
on or before the tenth business day following receipt by Escrow Agent and the
non-terminating party of written notice of such termination from the terminating
party, unless the other party hereto notifies Escrow Agent that it disputes the
right of the other party to receive the Earnest Money. In such event, Escrow
Agent shall interplead the Earnest Money into a court of competent jurisdiction
in the county in which the Earnest Money has been deposited. All reasonable
attorneys’ fees and costs and Escrow Agent’s costs and expenses incurred in
connection with such interpleader shall be assessed against the party that is
not awarded the Earnest Money, or if the Earnest Money is distributed in part to
both parties, then in the inverse proportion of such distribution.

ARTICLE 4

DUE DILIGENCE

Section 4.1 Due Diligence Materials To Be Delivered. Prior to the Effective
Date, Seller has delivered or made available to Purchaser the following (the
“Property Information”):

4.1.1 Rent Roll. A current rent roll (“Rent Roll”) for the Property utilizing
Seller’s standard form;

4.1.2 Financial Information. Copy of operating statements and a summary of
capital expenditures pertaining to the Property for the 12 months preceding the
Effective Date or such lesser period as Seller has owned the Property
(“Operating Statements”);

4.1.3 Tax Statements. Copy of ad valorem tax statements relating to the Property
for the current tax period;

4.1.4 Title and Survey. Copy of Seller’s most current title insurance
information and survey of the Property;

4.1.5 Service Contracts. A list of Service Contracts, together with copies
thereof;

4.1.6 License Agreements. A list of any License Agreements, together with copies
thereof;

4.1.7 Environmental Reports. A copy of any environmental report relating to the
Property and prepared for the benefit of Seller;

4.1.8 Loss Run Reports. A copy of a casualty loss run report from Seller’s
insurance provider for claim activity pertaining to the Property for the 24
months preceding the Effective Date or such lesser period as Seller has owned
the Property;

 

PURCHASE AND SALE AGREEMENT (NANTUCKET SELF STORAGE) – Page 6



--------------------------------------------------------------------------------

4.1.9 Other Reports. A copy of any ACM, soils, seismic, flood and zoning reports
relating to the Property and prepared for the benefit of Seller; and

4.1.10 Licenses, Permits and Certificates of Occupancy. Licenses, permits and
certificates of occupancy relating to the Property.

Except for the Rent Roll contemplated in Section 4.1.1, Seller’s obligations to
deliver the items listed in this Section 4.1 shall be limited to the extent such
items are in the possession of Seller or its property management company.

Section 4.2 Due Diligence Materials To Be Made Available. To the extent such
items are in Seller’s possession and control, Seller shall make available to
Purchaser for Purchaser’s review, at Seller’s option at either the offices of
Seller’s property manager or at the Property, the following items and
information (the “Additional Property Information”) on or before the Effective
Date, and Purchaser at its expense shall have the right to make copies of same:

4.2.1 Lease Files. The lease files for all tenants, including the Leases,
amendments, guaranties, any letter agreements and assignments which are then in
effect (“Lease Files”);

4.2.2 Maintenance Records and Warranties. Maintenance work orders for the 12
months preceding the Effective Date and warranties, if any, on roofs, air
conditioning units, fixtures and equipment;

4.2.3 Plans and Specifications. Building plans and specifications relating to
the Property; and

4.2.4 Licenses, Permits and Certificates of Occupancy. Licenses, permits and
certificates of occupancy relating to the Property.

Section 4.3 Physical Due Diligence. Commencing on the Effective Date and
continuing until the Closing, Purchaser shall have reasonable access to the
Property at all reasonable times during normal business hours, upon appropriate
prior notice to tenants as permitted or required under the Leases, for the
purpose of conducting reasonably necessary tests, including surveys and
architectural, engineering, geotechnical and environmental inspections and tests
as permitted under this Agreement, provided that (a) Purchaser must give Seller
one full business days’ prior telephone or written notice of any such inspection
or test, (b) with respect to (i) any intrusive inspection or test, (ii) any
“Phase II” type testing or investigation or (iii) any testing scope that is
beyond a customary “Phase I” investigation (including, without limitation, any
core sampling, soils testing, vapor testing, air-quality testing, infrared
testing, testing of on-site materials or other similar testing, sampling or
investigation) Purchaser must obtain Seller’s prior written consent (which
consent may be given, withheld or conditioned in Seller’s sole discretion),
(c) prior to performing any inspection or test, Purchaser must deliver a
certificate of insurance to Seller evidencing that Purchaser and its
contractors, agents and representatives have in place reasonable amounts of
commercial general liability insurance and workers compensation insurance for
its activities on the Property in terms and amounts reasonably satisfactory to
Seller covering any accident arising in connection with the presence of
Purchaser, its contractors, agents and representatives on the Property, which
insurance shall name Seller as an additional insured thereunder, and (c) all
such tests shall be conducted by Purchaser in compliance with Purchaser’s
responsibilities set forth in Section 4.9 below. Purchaser shall bear the cost
of all such inspections or tests and shall be responsible for and act as the
generator with respect to any wastes generated by those tests. Subject to the
provisions of Section 4.7 hereof, Purchaser or Purchaser’s representatives may
meet with any tenant; provided, however, Purchaser must contact Seller at least
two full business days in advance by telephone or in writing to

 

PURCHASE AND SALE AGREEMENT (NANTUCKET SELF STORAGE) – Page 7



--------------------------------------------------------------------------------

inform Seller of Purchaser’s intended meeting and to allow Seller the
opportunity to attend such meeting if Seller desires. Subject to the provisions
of Section 4.7 hereof, Purchaser or Purchaser’s representatives may meet with
any governmental authority for the sole purpose of gathering information in
connection with the transaction contemplated by this Agreement; provided,
however, Purchaser must contact Seller at least two full business days in
advance by telephone to inform Seller of Purchaser’s intended meeting and to
allow Seller the opportunity to attend such meeting if Seller desires.

Section 4.4 Due Diligence/Termination Right. Purchaser shall have through 5:00
p.m. Dallas, Texas time on the last day of the Inspection Period in which to
(a) examine, inspect, and investigate the Property Information and the
Additional Property Information (collectively, the “Property Documents”) and the
Property and, in Purchaser’s sole and absolute judgment and discretion,
determine whether the Property is acceptable to Purchaser, (b) obtain all
necessary internal approvals, and (c) satisfy all other contingencies of
Purchaser. Notwithstanding anything to the contrary in this Agreement, Purchaser
may terminate this Agreement for any reason or no reason by giving written
notice of termination to Seller and Escrow Agent (the “Due Diligence Termination
Notice”) prior to 5:00 p.m. Dallas, Texas time on the last day of the Inspection
Period. In the event that Purchaser obtains an environmental report (including a
Phase II environmental site assessment) from a third-party service provider that
identifies one or more recognized environmental conditions indicating the
presence of Hazardous Materials or should a Phase I environmental site
assessment recommend performance of a Phase II environmental site assessment
(the “Hazardous Materials Condition”), then Purchaser shall be entitled to
terminate this Agreement upon written notice to Seller delivered prior to the
expiration of the Inspection Period (the “Environmental Termination Notice”), in
which event the Earnest Money shall be returned to Purchaser, as described in
Section 3.4 above. If Purchaser does not timely give a Due Diligence Termination
Notice or an Environmental Termination Notice, this Agreement shall continue in
full force and effect, Purchaser shall be deemed to have waived its right to
terminate this Agreement pursuant to this Section 4.4, and Purchaser shall be
deemed to have acknowledged that it has received or had access to all Property
Documents and conducted all inspections and tests of the Property that it
considers important.

Section 4.5 Return of Documents and Reports. Upon any termination of this
Agreement (other than arising out of a Seller default hereunder), upon the
written request of Seller, Purchaser shall provide to Seller copies of all third
party reports, investigations and studies, other than economic analyses and
other than legal analysis memoranda (collectively, the “Reports” and,
individually, a “Report”) prepared for Purchaser in connection with its due
diligence review of the Property, including, without limitation, any and all
Reports involving structural or geological conditions, environmental, hazardous
waste or hazardous substances contamination of the Property, if any, provided
the preparer of such Report consents thereto. The Reports shall be delivered to
Seller without any liability to Purchaser and without representation or warranty
from Purchaser as to the completeness or accuracy of the Reports or any other
matter relating thereto. Purchaser’s obligation to deliver to Seller, (i) the
Property Documents provided by Seller to Purchaser, and (ii) the Reports, shall
survive the termination of this Agreement but shall not constitute a condition
to any right of Purchaser to a return of the Earnest Money pursuant to the terms
of this Agreement.

Section 4.6 Service Contracts. On or prior to 5:00 p.m. Dallas, Texas time on
the last day of the Inspection Period, Purchaser will advise Seller in writing
of which Service Contracts it will assume and for which Service Contracts
Purchaser shall require that Seller deliver written notice of termination at or
prior to Closing. Seller shall deliver at Closing notices of termination of all
Service Contracts that are not so assumed, and shall be obligated to pay any
applicable termination fees.

Section 4.7 Proprietary Information; Confidentiality. Purchaser acknowledges
that the Property Documents are proprietary and confidential and will be
delivered to Purchaser solely to assist

 

PURCHASE AND SALE AGREEMENT (NANTUCKET SELF STORAGE) – Page 8



--------------------------------------------------------------------------------

Purchaser in determining the feasibility of purchasing the Property. Purchaser
shall not use the Property Documents for any purpose other than as set forth in
the preceding sentence. Purchaser shall not disclose the contents to any person
other than to those persons who are responsible for determining the feasibility
of Purchaser’s acquisition of the Property and who have agreed to preserve the
confidentiality of such information as required hereby (collectively, “Permitted
Outside Parties”). At any time and from time to time, within two business days
after Seller’s request, Purchaser shall deliver to Seller a list of all parties
to whom Purchaser has provided any Property Documents or any information taken
from the Property Documents. Purchaser may disclose such contents as
(a) expressly required under applicable laws or (b) expressly required by
appropriate written judicial order, subpoena or demand issued by a court of
competent jurisdiction (but will first give Seller written notice of the
requirement and will cooperate with Seller so that Seller, at its expense, may
seek an appropriate protective order and, in the absence of a protective order,
Purchaser may disclose only such content as may be necessary to avoid any
penalty, sanction, or other adverse consequence, and Purchaser will use
reasonable efforts to secure confidential treatment of any such content so
disclosed). Purchaser shall not divulge the contents of the Property Documents
and other information except in strict accordance with the confidentiality
standards set forth in this Section 4.7. In permitting Purchaser to review the
Property Documents or any other information, Seller has not waived any privilege
or claim of confidentiality with respect thereto, and no third party benefits or
relationships of any kind, either express or implied, have been offered,
intended or created. As used hereunder, the term “Permitted Outside Parties”
shall not include Seller’s existing mortgage lender and Purchaser shall not
deliver to Seller’s existing mortgage lender any information relating to the
Property unless approved by Seller in writing, in Seller’s sole and absolute
discretion.

Section 4.8 No Representation or Warranty by Seller. Purchaser acknowledges
that, except as expressly set forth in this Agreement and in the documents
executed by Seller at Closing, Seller has not made and does not make any
warranty or representation regarding the truth, accuracy or completeness of the
Property Documents or the source(s) thereof. Purchaser further acknowledges that
some if not all of the Property Documents were prepared by third parties other
than Seller. Subject to Seller’s representations and warranties set forth in
this Agreement and in the documents executed by Seller at Closing, Seller
expressly disclaims any and all liability for representations or warranties,
express or implied, statements of fact and other matters contained in such
information, or for omissions from the Property Documents, or in any other
written or oral communications transmitted or made available to Purchaser.
Subject to Seller’s representations and warranties set forth in this Agreement
and in the documents executed by Seller at Closing, Purchaser shall rely solely
upon its own investigation with respect to the Property, including, without
limitation, the Property’s physical, environmental or economic condition,
compliance or lack of compliance with any ordinance, order, permit or regulation
or any other attribute or matter relating thereto. Seller has not undertaken any
independent investigation as to the truth, accuracy or completeness of the
Property Documents and is providing the Property Documents solely as an
accommodation to Purchaser.

Section 4.9 Purchaser’s Responsibilities. In conducting any inspections,
investigations or tests of the Property and/or Property Documents, Purchaser and
its agents and representatives shall: (a) not disturb the tenants or interfere
with their use of the Property pursuant to their respective Leases; (b) not
interfere with the operation and maintenance of the Property; (c) not damage any
part of the Property or any personal property owned or held by any tenant or any
third party; (d) not injure or otherwise cause bodily harm to Seller or its
agents, guests, invitees, contractors and employees or any tenants or their
guests or invitees; (e) comply with all applicable laws; (f) promptly pay when
due the costs of all tests, investigations, and examinations done with regard to
the Property; (g) not permit any liens to attach to the Real Property by reason
of the exercise of its rights hereunder; and (h) repair any damage to the Real
Property resulting directly or indirectly from any such inspection or tests.

 

PURCHASE AND SALE AGREEMENT (NANTUCKET SELF STORAGE) – Page 9



--------------------------------------------------------------------------------

Section 4.10 Purchaser’s Agreement to Indemnify. Purchaser hereby agrees to
indemnify, defend and hold Seller harmless from and against any and all liens,
claims, causes of action, damages, liabilities and expenses (including
reasonable attorneys’ fees) arising out of Purchaser’s inspections or tests
permitted under this Agreement or any violation of the provisions of
Section 4.3, Section 4.7 and Section 4.9; provided, however, the indemnity shall
not extend to protect Seller from (a) any pre-existing liabilities for matters
merely discovered by Purchaser (i.e., latent environmental contamination) so
long as Purchaser’s actions do not aggravate any pre-existing liability of
Seller or (b) the consequences of any act or omission on the part of Seller or
any of its agents, contractors, representatives or employees. Purchaser’s
obligations under this Section 4.10 shall survive the termination of this
Agreement and shall survive the Closing.

Section 4.11 Purchase Price Allocation. Prior to the expiration of the
Inspection Period, Purchaser shall provide to Seller the proposed allocation of
the Purchase Price among the Land, Improvements, Tangible Personal Property and
Intangible Personal Property (including Goodwill provided that not more than ten
percent (10%) of the Purchase Price may be allocated to Goodwill) (the “Proposed
Purchase Price Allocation”) for Seller’s approval, such approval not to be
unreasonably withheld, conditioned or delayed. Seller shall notify Purchaser in
writing whether it approves of the Proposed Purchase Price Allocation within
three business days after Purchaser’s submission thereof. If Seller disapproves
of such Proposed Purchase Price Allocation, then Seller shall notify Purchaser
thereof in writing specifying in reasonable detail the reasons for such
disapproval, in which case Purchaser and Seller shall negotiate the Proposed
Purchase Price Allocation in consideration of Seller’s objections, and within
three business days after such notice, Purchaser shall revise such Proposed
Purchase Price Allocation in accordance with such negotiations. If Seller fails
to notify Purchaser in writing that it disapproves of the Proposed Purchase
Price Allocation within three business days after the submission thereof, then
Seller shall be deemed to have approved the Proposed Purchase Price Allocation.

ARTICLE 5

TITLE AND SURVEY

Section 5.1 Title Commitment. Seller shall cause to be prepared and delivered to
Purchaser on or before the Title Commitment Delivery Date: (a) a current
commitment for title insurance or preliminary title report (the “Title
Commitment”) issued by the Title Company, in the amount of the Purchase Price
and on an ALTA Standard Form commitment, with Purchaser as the proposed insured,
and (b) copies of all documents of record referred to in the Title Commitment as
exceptions to title to the Property.

Section 5.2 New or Updated Survey. Purchaser may elect to obtain a new survey or
revise, modify, or re-certify an existing survey (“Survey”) as necessary in
order for the Title Company to delete the survey exception from the Title Policy
or to otherwise satisfy Purchaser’s objectives.

Section 5.3 Title Review. During the Title and Survey Review Period, Purchaser
shall review title to the Property as disclosed by the Title Commitment and the
Survey, and shall notify Seller in writing of any title matters which are
unacceptable to Purchaser, in its sole discretion (the “Title Objection
Notice”). Seller shall have no obligation to cure any such title objections
except for financing liens of an ascertainable amount, mechanics liens and
judgment liens, created by, under or through Seller, which liens Seller shall
cause to be released at or prior to Closing (with Seller having the right to
apply the Purchase Price or a portion thereof for such purpose), and Seller
shall deliver the Property free and clear of any such liens; provided, however,
that Seller additionally shall be obligated to remove any encumbrances that
arise by, through or under Seller and that do not appear on the Title Commitment
or Survey until after the expiration of the Title and Survey Review Period.
Seller may notify Purchaser in writing (the “Seller Response Notice”) within two
(2) business days following Seller’s receipt of the

 

PURCHASE AND SALE AGREEMENT (NANTUCKET SELF STORAGE) – Page 10



--------------------------------------------------------------------------------

Title Objection Notice of which title objections Seller agrees to cure. In the
event that Seller does not elect to cure all of Purchaser’s title objections or
Seller does not provide a Seller Response Notice, then Purchaser shall have the
right to terminate this Agreement upon written notice to Seller (the “Title
Termination Notice”) delivered within two (2) business day following Purchaser’s
receipt of the Seller Response Notice (or within two (2) business days following
the period within which Seller was to respond should Seller not deliver the
Seller Response Notice), whereupon the Earnest Money shall be delivered to
Purchaser. Seller further agrees to remove any exceptions or encumbrances to
title which are voluntarily created by, under or through Seller after the
Effective Date without Purchaser’s prior written consent, which may be granted
or withheld in Purchaser’s sole discretion. The term “Permitted Exceptions”
shall mean: (i) the specific exceptions (excluding exceptions that are part of
the promulgated title insurance form) in the Title Commitment that the Title
Company has not agreed to remove from the Title Commitment as of the end of the
Title and Survey Review Period and that Seller is not required to remove as
provided above; (ii) matters created by, through or under Purchaser; (iii) items
shown on the Survey which have not been removed as of the end of the Inspection
Period (or if Purchaser does not obtain a Survey, all matters that a current,
accurate survey of the Property would show); (iv) real estate taxes not yet due
and payable; and (v) rights of tenants under the Leases and rights of tenants or
licensees under License Agreements.

Section 5.4 Delivery of Title Policy at Closing. In the event that the Title
Company does not issue at Closing, or unconditionally commit at Closing to
issue, to Purchaser, an owner’s title policy in accordance with the Title
Commitment, insuring Purchaser’s title to the Property in the amount of the
Purchase Price, subject only to the standard exceptions and exclusions from
coverage contained in such policy and the Permitted Exceptions (the “Title
Policy”), Purchaser shall have the right to terminate this Agreement, in which
case the Earnest Money shall be immediately returned to Purchaser and the
parties hereto shall have no further rights or obligations, other than those
that by their terms survive the termination of this Agreement.

ARTICLE 6

OPERATIONS AND RISK OF LOSS

Section 6.1 Ongoing Operations. From the Effective Date through Closing:

6.1.1 Leases, Service Contracts and License Agreements. Seller will perform its
obligations under the Leases, Service Contracts and License Agreements.

6.1.2 New Contracts. Except as provided in Section 6.1.4, Seller will not enter
into any contract that will be an obligation affecting the Property subsequent
to the Closing, except contracts entered into in the ordinary course of business
that are terminable without cause and without the payment of any termination
penalty on not more than 30 days’ prior notice.

6.1.3 Maintenance of Improvements; Removal of Personal Property. Subject to
Section 6.2 and Section 6.3, Seller shall maintain or cause the tenants under
the Leases to maintain all Improvements substantially in their present condition
(ordinary wear and tear and casualty excepted) and in a manner consistent with
Seller’s maintenance of the Improvements during Seller’s period of ownership.
Seller will not remove any Tangible Personal Property except as may be required
for necessary repair or replacement, and replacement shall be of approximately
equal quality and quantity as the removed item of Tangible Personal Property.

6.1.4 Leasing. Seller shall use reasonable efforts to negotiate new leases for
unrented storage units in the Improvements and/or Lease renewals for rented
storage units in the Improvements and shall maintain an advertising and
marketing program for storage units in the Improvements consistent

 

PURCHASE AND SALE AGREEMENT (NANTUCKET SELF STORAGE) – Page 11



--------------------------------------------------------------------------------

with Seller’s past practices at the Property. Except for amendments of Leases
entered into pursuant to renewal notices mailed prior to the Effective Date,
unless Purchaser agrees otherwise in writing, any new Leases or renewals of
existing Leases for such storage units entered into by Seller after the
Effective Date until the Closing or earlier termination of this Agreement shall
be on Seller’s standard lease form for the Property. In all cases, Seller shall
retain the discretion to set rent rates, concessions and other terms of
occupancy, provided Seller shall only enter into new Leases or renewals in the
ordinary course of business taking into account Seller’s then-current good faith
evaluation of market conditions. At Closing, Seller shall deliver any vacant
self-storage units and parking spaces in broom-clean condition consistent with
Seller’s maintenance of the Improvements during Seller’s period of ownership.

6.1.5 Insurance. From the Effective Date through and including the Closing Date,
Seller agrees to keep the Property insured for its replacement cost under its
current policies against fire and other hazards covered by extended coverage
endorsement and carry commercial general liability insurance against claims for
bodily injury, death and property damage occurring in, on or about the Property,
in an amount not less than Three Million and no/100 Dollars ($3,000,000.00), and
to pay all premiums for such insurance prior to the applicable due dates.

Section 6.2 Damage. If prior to Closing the Property is damaged by fire or other
casualty requiring repairs in excess of $25,000.00 to repair, Seller shall
estimate the cost to repair and the time required to complete repairs and will
provide Purchaser written notice of Seller’s estimation (the “Casualty Notice”)
as soon as reasonably possible after the occurrence of the casualty.

6.2.1 Material. In the event of any Material Damage to or destruction of the
Property or any portion thereof prior to Closing, Purchaser may, at its option,
terminate this Agreement by delivering written notice to Seller on or before the
expiration of 30 days after the date Seller delivers the Casualty Notice to
Purchaser (and if necessary, the Closing Date shall be extended to give the
parties the full thirty-day period to make such election). Upon any such
termination, the Earnest Money shall be returned to Purchaser and the parties
hereto shall have no further rights or obligations hereunder, other than those
that by their terms survive the termination of this Agreement. If Purchaser does
not elect to terminate this Agreement within said 30-day period, then the
parties shall proceed under this Agreement and close on schedule (subject to
extension of Closing as provided above), and as of Closing Seller shall assign
to Purchaser, without representation or warranty by or recourse against Seller,
all of Seller’s rights in and to any resulting insurance proceeds (including any
rent loss insurance applicable to any period on and after the Closing Date) due
Seller as a result of such damage or destruction and Purchaser shall assume full
responsibility for all needed repairs, and Purchaser shall receive a credit at
Closing for any deductible amount under such insurance policies as well as the
amount of any uninsured loss. For the purposes of this Agreement, “Material
Damage” and “Materially Damaged” means damage which, in Seller’s reasonable
estimation, exceeds $250,000.00 to repair.

6.2.2 Not Material. If the Property is not Materially Damaged, then neither
Purchaser nor Seller shall have the right to terminate this Agreement, and
Seller shall, at its option, either (a) repair the damage before the Closing in
a manner reasonably satisfactory to Purchaser (and if necessary, Seller may
extend the Closing Date up to 30 days to complete such repairs), or (b) credit
Purchaser at Closing for the reasonable cost to complete the repair (in which
case Seller shall retain all insurance proceeds and Purchaser shall assume full
responsibility for all needed repairs).

Section 6.3 Condemnation. If proceedings in eminent domain are instituted with
respect to the Property or any portion thereof, Purchaser may, at its option, by
written notice to Seller given within ten days after Seller notifies Purchaser
of such proceedings (and if necessary the Closing Date shall be automatically
extended to give Purchaser the full ten-day period to make such election),
either: (a) terminate this Agreement, in which case the Earnest Money shall be
immediately returned to

 

PURCHASE AND SALE AGREEMENT (NANTUCKET SELF STORAGE) – Page 12



--------------------------------------------------------------------------------

Purchaser and the parties hereto shall have no further rights or obligations,
other than those that by their terms survive the termination of this Agreement,
or (b) proceed under this Agreement, in which event Seller shall, at the
Closing, assign to Purchaser its entire right, title and interest in and to any
condemnation award, and Purchaser shall have the sole right after the Closing to
negotiate and otherwise deal with the condemning authority in respect of such
matter. If Purchaser does not give Seller written notice of its election within
the time required above, then Purchaser shall be deemed to have elected option
(b) above.

Section 6.4 Noncompetition. Seller agrees and covenants with Purchaser that from
the Closing Date until the earlier of the date which is (a) 36 months following
the Closing Date, or (b) the date on which Purchaser sells, transfers or conveys
all or substantially all of the Property to any person or entity that is not an
Affiliate of Purchaser, neither Seller nor any Affiliate of Seller shall own,
manage, or develop a self-storage center and/or self-storage unit facility
located within a three-mile radius of the Property. As used in this Section 6.4,
“Affiliate” means an entity which, directly or indirectly, is in Control of, is
Controlled by, or is under common Control with Seller or Purchaser, as
applicable, and “Control” means, with respect to Seller or Purchaser, as
applicable, the ownership of more than 10% of the equity interests in such
entity, or the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of the Controlled entity. The
provisions of this Section 6.4 shall survive the Closing.

Section 6.5 On-Site Manager Apartments. At Closing, Seller shall deliver the two
on-site managers’ apartments, free of parties in possession and in broom-clean
condition consistent with Seller’s maintenance of the Improvements during
Seller’s period of ownership.

Section 6.6 Truck Rental Management Agreement. Seller has informed Purchaser
that there is presently a truck rental management agreement in effect between
Seller and a third party relating to truck rentals at the Property (the “Truck
Rental Agreement”). Seller hereby agrees to terminate the Truck Rental Agreement
at Closing, at Seller’s sole expense.

Section 6.7 No Back-Up Contracts. Seller agrees not to enter into a purchase and
sale agreement for the sale of the Property (other than this Agreement) from the
Effective Date until the earlier of (a) the Closing or (b) a termination of this
Agreement.

ARTICLE 7

CLOSING

Section 7.1 Closing. The consummation of the transaction contemplated herein
(“Closing”) shall occur on the Closing Date at the offices of Escrow Agent (or
such other location as may be mutually agreed upon by Seller and Purchaser).
Funds shall be deposited into and held by Escrow Agent in a closing escrow
account with a bank satisfactory to Purchaser and Seller. Upon satisfaction or
completion of all closing conditions and deliveries, the parties shall direct
Escrow Agent to immediately record and deliver the closing documents to the
appropriate parties and make disbursements according to the closing statements
executed by Seller and Purchaser.

Section 7.2 Conditions to Parties’ Obligation to Close. In addition to all other
conditions set forth herein, the obligation of Seller, on the one hand, and
Purchaser, on the other hand, to consummate the transactions contemplated
hereunder are conditioned upon the following:

7.2.1 Representations and Warranties. The other party’s representations and
warranties contained herein shall be true and correct in all material respects
as of the Effective Date and the Closing Date, except for representations and
warranties made as of, or limited by, a specific date, which will be true and
correct in all material respects as of the specified date or as limited by the
specified date;

 

PURCHASE AND SALE AGREEMENT (NANTUCKET SELF STORAGE) – Page 13



--------------------------------------------------------------------------------

7.2.2 Deliveries. As of the Closing Date, the other party shall have tendered
all deliveries to be made at Closing; and

7.2.3 Actions, Suits, etc. There shall exist no pending actions, suits,
arbitrations, claims, attachments, proceedings, assignments for the benefit of
creditors, insolvency, bankruptcy, reorganization or other proceedings, against
the other party that would prevent the other party from performing its
obligations under this Agreement.

So long as a party is not in default hereunder, if any condition to such party’s
obligation to proceed with the Closing hereunder has not been satisfied as of
the Closing Date (or such earlier date as is provided herein), subject to any
applicable notice and cure periods provided in Section 10.1 and Section 10.2,
such party may, in its sole discretion, (i) terminate this Agreement by
delivering written notice to the other party on or before the Closing Date (or
such earlier date as is provided herein), or (ii) elect to close (or to permit
any such earlier termination deadline to pass) notwithstanding the
non-satisfaction of such condition, in which event such party shall be deemed to
have waived any such condition. In the event such party elects to close (or to
permit any such earlier termination deadline to pass), notwithstanding the
non-satisfaction of such condition, said party shall be deemed to have waived
said condition, and there shall be no liability on the part of any other party
hereto for breaches of representations and warranties of which the party
electing to close had actual knowledge at the Closing.

Section 7.3 Seller’s Deliveries in Escrow. As of or prior to the Closing Date,
Seller shall deliver in escrow to Escrow Agent the following:

7.3.1 Deed. A quitclaim deed in the form of Exhibit B hereto, executed and
acknowledged by Seller, conveying to Purchaser Seller’s interest in and to the
Real Property, subject only to the Permitted Exceptions (the “Deed”);

7.3.2 Bill of Sale, Assignment and Assumption. A Bill of Sale, Assignment and
Assumption of Leases and Contracts in the form of Exhibit C attached hereto (the
“Assignment”), executed by Seller, vesting in Purchaser, without warranty,
Seller’s right, title and interest in and to the property described therein free
of any claims;

7.3.3 Conveyancing or Transfer Tax Forms or Returns. Such conveyancing or
transfer tax forms or returns, if any, as are required to be delivered or signed
by Seller by applicable state and local law in connection with the conveyance of
the Real Property;

7.3.4 FIRPTA. A Foreign Investment in Real Property Tax Act affidavit in the
form of Exhibit D hereto executed by Seller;

7.3.5 Authority. Evidence of the existence, organization and authority of Seller
and of the authority of the persons executing documents on behalf of Seller
reasonably satisfactory to the underwriter for the Title Policy;

7.3.6 Rent Roll. Rent Roll dated not earlier than two business days prior to the
Closing Date; and

7.3.7 Additional Documents. Any additional documents that Escrow Agent or the
Title Company may reasonably require for the proper consummation of the
transaction contemplated by

 

PURCHASE AND SALE AGREEMENT (NANTUCKET SELF STORAGE) – Page 14



--------------------------------------------------------------------------------

this Agreement (provided, however, no such additional document shall expand any
obligation, covenant, representation or warranty of Seller or result in any new
or additional obligation, covenant, representation or warranty of Seller under
this Agreement beyond those expressly set forth in this Agreement).

Section 7.4 Purchaser’s Deliveries in Escrow. As of or prior to the Closing
Date, Purchaser shall deliver in escrow to Escrow Agent the following:

7.4.1 Bill of Sale, Assignment and Assumption. The Assignment, executed by
Purchaser;

7.4.2 Conveyancing or Transfer Tax Forms or Returns. Such conveyancing or
transfer tax forms or returns, if any, as are required to be delivered or signed
by Purchaser by applicable state and local law in connection with the conveyance
of the Real Property;

7.4.3 Authority. Evidence of the existence, organization and authority of
Purchaser and of the authority of the persons executing documents on behalf of
Purchaser reasonably satisfactory to the underwriter for the Title Policy; and

7.4.4 Additional Documents. Any additional documents that Escrow Agent or the
Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement (provided, however, no such
additional document shall expand any obligation, covenant, representation or
warranty of Purchaser or result in any new or additional obligation, covenant,
representation or warranty of Purchaser under this Agreement beyond those
expressly set forth in this Agreement).

Section 7.5 Closing Statements. As of or prior to the Closing Date, Seller and
Purchaser shall deposit with Escrow Agent executed closing statements consistent
with this Agreement in the form agreed upon with Escrow Agent.

Section 7.6 Purchase Price. At or before 3:00 p.m. Central Time on the Closing
Date, Purchaser shall deliver to Escrow Agent the Purchase Price, less the
Earnest Money that is applied to the Purchase Price, plus or minus applicable
prorations, in immediate, same-day U.S. federal funds wired for credit into
Escrow Agent’s escrow account. In the event that Escrow Agent is unable to
deliver good funds to Seller or its designee on the Closing Date, then the
closing statements and related prorations will be revised as necessary.

Section 7.7 Possession. Seller shall deliver possession of the Property to
Purchaser at the Closing subject only to the Permitted Exceptions.

Section 7.8 Delivery of Books and Records. After the Closing, Seller shall
deliver to the offices of Purchaser’s property manager or to the Real Property
to the extent in Seller’s or its property manager’s possession or control: Lease
Files; License Agreements; maintenance records and warranties; plans and
specifications; licenses, permits and certificates of occupancy; copies or
originals of all books and records of account, contracts, and copies of
correspondence with tenants and suppliers; all advertising materials; booklets;
and keys.

Section 7.9 Notice to Tenants. Seller and Purchaser shall each execute, and
Purchaser shall deliver to each tenant immediately after the Closing, a notice
regarding the sale in substantially the form of Exhibit E attached hereto, or
such other form as may be required by applicable state law. This obligation on
the part of Purchaser shall survive the Closing.

 

PURCHASE AND SALE AGREEMENT (NANTUCKET SELF STORAGE) – Page 15



--------------------------------------------------------------------------------

ARTICLE 8

PRORATIONS, DEPOSITS, COMMISSIONS

Section 8.1 Prorations. At Closing, the following items shall be prorated as of
the date of Closing with all items of income and expense for the Property being
borne by Purchaser from and after (and including) the date of Closing:
(i) Tenant Receivables (defined below) and other income and rents that have been
collected by Seller as of Closing; (ii) prepaid expenses paid by Seller under
the Service Contracts; and (iii) real and personal property ad valorem taxes
(“Taxes”). Specifically, the following shall apply to such prorations and to
post-Closing collections of Tenant Receivables:

8.1.1 Taxes. If Taxes for the year of Closing are not known or cannot be
reasonably estimated, Taxes shall be prorated based on Taxes for the year prior
to Closing.

8.1.2 Utilities. Purchaser shall take all steps necessary to effectuate the
transfer of all utilities to its name as of the Closing Date, and where
necessary, post deposits or escrows with the utility companies. Seller shall
ensure that all utility meters are read as of the Closing Date. Seller shall be
entitled to recover any and all deposits, escrows, bonds or letters of credit
held by any utility company, owner’s association or any quasi-governmental
authority as of the Closing Date.

8.1.3 Tenant Receivables. Rents due from tenants under Leases and from tenants
or licensees under License Agreements (collectively, “Tenant Receivables”) and
not collected by Seller as of Closing shall prorated as follows: Tenant
Receivables that are from 0-30 days past due as of the Closing Date will be
credited to Seller at Closing and all other Tenant Receivables that are 31 or
more days past due at Closing are assigned and apportioned to Purchaser (without
proration at Closing).

Section 8.2 Sales and Other Taxes. Purchaser shall be liable for any retail
sales or use tax imposed in respect of the sale of any Tangible Personal
Property or Intangible Personal Property effected pursuant to this Agreement.

Section 8.3 Closing Costs. Closing costs shall be allocated between Seller and
Purchaser in accordance with Section 1.2.

Section 8.4 Final Adjustment After Closing. If final bills are not available or
cannot be issued prior to Closing for any item being prorated under Section 8.1,
including Taxes, then Purchaser and Seller agree to reprorate such items based
upon final bills as soon as such bills are available, final adjustment to be
made as soon as reasonably possible after the Closing. Payments in connection
with the final adjustment shall be due within 30 days of written notice. All
such rights and obligations shall survive the Closing.

Section 8.5 Tenant Deposits. All tenant and licensee security deposits collected
and not applied by Seller (and interest thereon if required by law or contract)
shall be transferred or credited to Purchaser at Closing. As of the Closing,
Purchaser shall assume Seller’s obligations related to tenant and licensee
security deposits, but only to the extent they are credited or transferred to
Purchaser.

Section 8.6 Commissions. Seller shall be responsible to Broker for a real estate
sales commission at Closing (but only in the event of a Closing in strict
accordance with this Agreement) in accordance with a separate agreement between
Seller and Broker. Broker may share its commission with any other licensed
broker involved in this transaction, but the payment of the commission by Seller
to Broker shall fully satisfy any obligations of Seller to pay a commission
hereunder. Under no circumstances shall Seller owe a commission or other
compensation directly to any other broker, agent or person. Any cooperating
broker shall not be an affiliate, subsidiary or related in any way to Purchaser.

 

PURCHASE AND SALE AGREEMENT (NANTUCKET SELF STORAGE) – Page 16



--------------------------------------------------------------------------------

Other than as stated above in this Section 8.6, Seller and Purchaser each
represent and warrant to the other that no real estate brokerage commission is
payable to any person or entity in connection with the transaction contemplated
hereby on account of the actions of such party, and each agrees to and does
hereby indemnify and hold the other harmless against the payment of any
commission to any other person or entity claiming by, through or under Seller or
Purchaser, as applicable. This indemnification shall extend to any and all
claims, liabilities, costs and expenses (including reasonable attorneys’ fees
and litigation costs) arising as a result of such claims and shall survive the
Closing.

ARTICLE 9

REPRESENTATIONS AND WARRANTIES

Section 9.1 Seller’s Representations and Warranties. Seller represents and
warrants to Purchaser that:

9.1.1 Organization and Authority. Seller has been duly organized, is validly
existing, and is in good standing in the state in which it was formed. Seller
has the full right and authority and has obtained any and all consents required
to enter into this Agreement and to consummate or cause to be consummated the
transactions contemplated hereby. This Agreement has been, and all of the
documents to be delivered by Seller at the Closing will be, authorized and
executed and constitute, or will constitute, as appropriate, the valid and
binding obligation of Seller, enforceable in accordance with their terms.

9.1.2 Conflicts and Pending Actions. There is no agreement to which Seller is a
party or, to Seller’s knowledge, that is binding on Seller which is in conflict
with this Agreement. To Seller’s knowledge, there is no action or proceeding
pending or threatened against Seller or relating to the Property, which
challenges or impairs Seller’s ability to execute or perform its obligations
under this Agreement.

9.1.3 Tenant Leases, Service Contracts and License Agreements. To Seller’s
knowledge, as of the Effective Date, the Lease Files contain all of the Leases.
To Seller’s knowledge, the list of Service Contracts and License Agreements to
be delivered to Purchaser pursuant to this Agreement will be correct and
complete as of the date of its delivery.

9.1.4 Notices from Governmental Authorities. Seller has not received from any
governmental authority written notice of any violation of any laws applicable
(or alleged to be applicable) to the Real Property, or any part thereof, that
has not been corrected, except as may be reflected by the Property Documents.

9.1.5 Prohibited Persons and Transactions. Neither Seller nor any of its
affiliates, nor any of their respective partners, members, shareholders or other
equity owners, and none of their respective employees, officers, directors,
representatives or agents is, nor will they become, a person or entity with whom
U.S. persons or entities are restricted from doing business under regulations of
the Office of Foreign Assets Control (“OFAC”) of the Department of the Treasury
(including those named on OFAC’s Specially Designated Nationals and Blocked
Persons List) or under any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action and is not and will not engage in any dealings or
transactions or be otherwise associated with such persons or entities.

9.1.6 Non-Foreign Person. Seller is not a “foreign person” within the meaning of
Sections 1445 and 7701 of the Internal Revenue Code of 1986, as amended.

 

PURCHASE AND SALE AGREEMENT (NANTUCKET SELF STORAGE) – Page 17



--------------------------------------------------------------------------------

9.1.7 Parties in Possession. No person known to Seller is entitled to occupy the
Property except pursuant to leases or rental agreements for self-storage units
located at the Property as may change from day-to-day or the apartment manager
units.

9.1.8 Management Agreement. The management agreement between Seller and Move It
Management, LLC, a Texas limited liability company, Seller’s property manager,
will automatically terminate upon a sale or transfer of the Project by Seller to
an unrelated third party, and accordingly will terminate at Closing.

9.1.9 Rent Roll. The Rent Roll, as the same is updated by Seller at Closing, is
and shall be in the form historically used by Seller in its operation of the
Property.

9.1.10 No Unpaid Bills. At Closing there will be no unpaid bills or claims in
connection with any repair of the Property by or on behalf of Seller that could
result in the filing of a lien against the Property.

Section 9.2 Purchaser’s Representations and Warranties. Purchaser represents and
warrants to Seller that:

9.2.1 Organization and Authority. Purchaser has been duly organized and is
validly existing as a limited liability company in good standing in the State of
Delaware and is, or at Closing will be, qualified to do business in the state in
which the Real Property is located. Purchaser has the full right and authority
and has obtained any and all consents required to enter into this Agreement and
to consummate or cause to be consummated the transactions contemplated hereby.
This Agreement has been, and all of the documents to be delivered by Purchaser
at the Closing will be, authorized and properly executed and constitute, or will
constitute, as appropriate, the valid and binding obligation of Purchaser,
enforceable in accordance with their terms.

9.2.2 Conflicts and Pending Action. There is no agreement to which Purchaser is
a party or to Purchaser’s actual knowledge binding on Purchaser which is in
conflict with this Agreement. To Purchaser’s actual knowledge, there is no
action or proceeding pending or, to Purchaser’s actual knowledge, threatened
against Purchaser which challenges or impairs Purchaser’s ability to execute or
perform its obligations under this Agreement.

9.2.3 ERISA. Purchaser is not an employee benefit plan (a “Plan”) subject to the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or
Section 4975 of the Internal Revenue Code of 1986, as amended (the “Code”),
Purchaser’s assets do not constitute “plan assets” within the meaning of the
“plan asset regulations” (29.C.F.R. Section 2510.3-101), and Purchaser’s
acquisition of the Property will not constitute or result in a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code.

9.2.4 Prohibited Persons and Transactions. Neither Purchaser nor any of its
affiliates, nor any of their respective partners, members, shareholders or other
equity owners, and none of their respective employees, officers, directors,
representatives or agents is, nor will they become, a person or entity with whom
U.S. persons or entities are restricted from doing business under regulations of
the OFAC of the Department of the Treasury (including those named on OFAC’s
Specially Designated Nationals and Blocked Persons List) or under any statute,
executive order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and Purchaser is not
and will not knowingly engage in any dealings or transactions or be otherwise
associated with such persons or

 

PURCHASE AND SALE AGREEMENT (NANTUCKET SELF STORAGE) – Page 18



--------------------------------------------------------------------------------

entities. Notwithstanding the foregoing, the representations set forth in this
Section 9.2.4 are limited to the actual knowledge of Purchaser insofar as they
relate to any shareholder of any affiliate of Purchaser that is an SEC
registered public entity, and such shareholder’s employees, officers, directors,
representatives or agents.

Section 9.3 Survival of Representations and Warranties. The representations and
warranties set forth in this Article 9 are made as of the Effective Date and are
remade as of the Closing Date and shall not be deemed to be merged into or
waived by the instruments of Closing, but shall survive the Closing for a period
of six months (the “Survival Period”). Terms such as “to Seller’s knowledge,”
“to the best of Seller’s knowledge” or like phrases mean the actual present and
conscious awareness or knowledge of Nathan Bennett (“Seller’s Representatives”),
without any duty of inquiry or investigation; provided that so qualifying
Seller’s knowledge shall in no event give rise to any personal liability on the
part of Seller’s Representatives, or any of them, or any other officer or
employee of Seller, on account of any breach of any representation or warranty
made by Seller herein; provided further, however, that Seller represents and
warrants that Nathan Bennett is familiar with the day to day operation of the
Property and is the individual within Seller’s business organization most
knowledgeable with respect to the substance of Seller’s representations and
warranties set forth in Section 9.1 above. Said terms do not include
constructive knowledge, imputed knowledge, or knowledge Seller or such persons
do not have but could have obtained through further investigation or inquiry. No
broker, agent, or party other than Seller is authorized to make any
representation or warranty for or on behalf of Seller. Each party shall have the
right to bring an action against the other following Closing on the breach of a
representation or warranty hereunder, but only on the following conditions:
(a) the party bringing the action for breach first learns of the breach after
Closing and files such action within the Survival Period, and (b) neither party
shall have the right to bring a cause of action for a breach of a representation
or warranty unless the damage to such party on account of such breach
(individually or when combined with damages from other breaches) equals or
exceeds $50,000.00. Neither party shall have any liability after Closing for the
breach of a representation or warranty hereunder of which the other party hereto
had actual knowledge as of Closing. Notwithstanding any other provision of this
Agreement, any agreement contemplated by this Agreement, or any rights which
Purchaser might otherwise have at law, equity, or by statute, whether based on
contract or some other claim, Purchaser agrees that any liability of Seller to
Purchaser following Closing will be limited to $500,000.00. In order to provide
Purchaser with a source of recovery for Seller’s post-closing liabilities under
this Agreement and the documents executed by Seller at Closing, Seller shall and
hereby agrees to maintain a Tangible Net Worth (defined below) of at least
$500,000.00 at all times during the Survival Period, and thereafter until the
resolution and payment in full of any claim brought against Seller by Purchaser
during the Survival Period which remains unresolved upon the expiration of the
Survival Period. As used herein, “Tangible Net Worth” means the excess of total
assets over total liabilities, in each case as determined in accordance with
sound accounting principles consistently applied, excluding, however, from the
determination of total assets all assets which would be classified as intangible
assets, including goodwill, licenses, patents, trademarks, trade names,
copyrights, and franchises. The provisions of this Section 9.3 shall survive the
Closing. Any breach of a representation or warranty that occurs prior to Closing
shall be governed by Article 10.

ARTICLE 10

DEFAULT AND REMEDIES

Section 10.1 Seller’s Remedies. If Purchaser fails to consummate the purchase of
the Property pursuant to this Agreement or otherwise defaults on its obligations
hereunder at or prior to Closing for any reason except failure by Seller to
perform hereunder, or if prior to Closing any one or more of Purchaser’s
representations or warranties are breached in any material respect, and such
default or breach is not cured by the earlier of the third (3rd) business day
after written notice thereof from Seller or the Closing Date (except no notice
or cure period shall apply if Purchaser fails to timely consummate the

 

PURCHASE AND SALE AGREEMENT (NANTUCKET SELF STORAGE) – Page 19



--------------------------------------------------------------------------------

purchase of the Property or the timely payment of the Purchase Price hereunder),
Seller shall be entitled, as its sole and exclusive remedy (except as provided
in Section 4.10, Section 8.6, Section 10.3 and Section 10.4 hereof), to
terminate this Agreement and recover the Earnest Money as liquidated damages and
not as penalty, in full satisfaction of claims against Purchaser hereunder.
Seller and Purchaser agree that Seller’s damages resulting from Purchaser’s
default are difficult, if not impossible, to determine and the Earnest Money is
a fair estimate of those damages which has been agreed to in an effort to cause
the amount of such damages to be certain.

Section 10.2 Purchaser’s Remedies. If Seller fails to consummate the sale of the
Property pursuant to this Agreement or otherwise defaults on its obligations
hereunder at or prior to Closing for any reason except failure by Purchaser to
perform hereunder, or if prior to Closing any one or more of Seller’s
representations or warranties are breached in any material respect, and such
default or breach is not cured by the earlier of the third (3rd) business day
after written notice thereof from Purchaser or the Closing Date (except no
notice or cure period shall apply if Seller fails to consummate the sale of the
Property hereunder), Purchaser shall elect, as its sole remedy, either to
(a) terminate this Agreement by giving Seller timely written notice of such
election prior to or at Closing and recover the Earnest Money, plus receive
reimbursement from Seller for any and all out of pocket costs incurred by
Purchaser or any affiliate of Purchaser in connection with this Agreement or the
transaction contemplated hereby not to exceed the sum of Fifty Thousand and
no/100 Dollars ($50,000.00), (b) enforce specific performance to consummate the
sale of the Property hereunder, or (c) waive said failure or breach and proceed
to Closing without any reduction in the Purchase Price. Notwithstanding anything
herein to the contrary, Purchaser shall be deemed to have elected to terminate
this Agreement under Section 10.2(a) above if Purchaser fails to deliver to
Seller written notice of its intent to file a claim or assert a cause of action
for specific performance against Seller on or before ten business days following
the scheduled Closing Date or, having given such notice, fails to file a lawsuit
asserting such claim or cause of action in the county in which the Property is
located within two months following the scheduled Closing Date. Purchaser’s
remedies shall be limited to those described in this Section 10.2 and
Section 8.6, Section 10.3 and Section 10.4 hereof. IN NO EVENT SHALL SELLER’S
DIRECT OR INDIRECT PARTNERS, SHAREHOLDERS, OWNERS OR AFFILIATES, ANY OFFICER,
DIRECTOR, EMPLOYEE OR AGENT OF THE FOREGOING, OR ANY AFFILIATE OR CONTROLLING
PERSON THEREOF HAVE ANY LIABILITY FOR ANY CLAIM, CAUSE OF ACTION OR OTHER
LIABILITY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE PROPERTY, WHETHER
BASED ON CONTRACT, COMMON LAW, STATUTE, EQUITY OR OTHERWISE.

Section 10.3 Attorneys’ Fees. In the event either party hereto employs an
attorney in connection with claims by one party against the other arising from
the operation of this Agreement, the non-prevailing party shall pay the
prevailing party all reasonable fees and expenses, including reasonable
attorneys’ fees, incurred in connection with such claims.

Section 10.4 Other Expenses. If this Agreement is terminated due to the default
of a party, then the defaulting party shall pay any reasonable and customary
fees or charges due to Escrow Agent for holding the Earnest Money as well as any
reasonable and customary escrow cancellation fees or charges and any reasonable
and customary fees or charges due to the Title Company for preparation and/or
cancellation of the Title Commitment.

ARTICLE 11

DISCLAIMERS, RELEASE AND INDEMNITY

Section 11.1 Disclaimers By Seller. Except as expressly set forth in this
Agreement and in the documents executed by Seller at Closing, it is understood
and agreed that Seller and Seller’s agents or employees have not at any time
made and are not now making, and they specifically disclaim, any

 

PURCHASE AND SALE AGREEMENT (NANTUCKET SELF STORAGE) – Page 20



--------------------------------------------------------------------------------

warranties, representations or guaranties of any kind or character, express or
implied, with respect to the Property, including, but not limited to,
warranties, representations or guaranties as to (a) matters of title (other than
Seller’s special warranty of title to be contained in the Deed),
(b) environmental matters relating to the Property or any portion thereof,
including, without limitation, the presence of Hazardous Materials in, on, under
or in the vicinity of the Property, (c) geological conditions, including,
without limitation, subsidence, subsurface conditions, water table, underground
water reservoirs, limitations regarding the withdrawal of water, and geologic
faults and the resulting damage of past and/or future faulting, (d) whether, and
to the extent to which the Property or any portion thereof is affected by any
stream (surface or underground), body of water, wetlands, flood prone area,
flood plain, floodway or special flood hazard, (e) drainage, (f) soil
conditions, including the existence of instability, past soil repairs, soil
additions or conditions of soil fill, or susceptibility to landslides, or the
sufficiency of any undershoring, (g) the presence of endangered species or any
environmentally sensitive or protected areas, (h) zoning or building
entitlements to which the Property or any portion thereof may be subject,
(i) the availability of any utilities to the Property or any portion thereof
including, without limitation, water, sewage, gas and electric, (j) usages of
adjoining property, (k) access to the Property or any portion thereof, (l) the
value, compliance with the plans and specifications, size, location, age, use,
design, quality, description, suitability, structural integrity, operation,
title to, or physical or financial condition of the Property or any portion
thereof, or any income, expenses, charges, liens, encumbrances, rights or claims
on or affecting or pertaining to the Property or any part thereof, (m) the
condition or use of the Property or compliance of the Property with any or all
past, present or future federal, state or local ordinances, rules, regulations
or laws, building, fire or zoning ordinances, codes or other similar laws,
(n) the existence or non-existence of underground storage tanks, surface
impoundments, or landfills, (o) any other matter affecting the stability and
integrity of the Property, (p) the potential for further development of the
Property, (q) the merchantability of the Property or fitness of the Property for
any particular purpose, (r) the truth, accuracy or completeness of the Property
Documents, (s) tax consequences, or (t) any other matter or thing with respect
to the Property.

Section 11.2 Sale “As Is, Where Is”. Purchaser acknowledges and agrees that upon
Closing, Seller shall sell and convey to Purchaser and Purchaser shall accept
the Property “AS IS, WHERE IS, WITH ALL FAULTS,” except to the extent expressly
provided otherwise in this Agreement and any document executed by Seller and
delivered to Purchaser at Closing. Except as expressly set forth in this
Agreement and in the documents executed by Seller at Closing, Purchaser has not
relied and will not rely on, and Seller has not made and is not liable for or
bound by, any express or implied warranties, guarantees, statements,
representations or information pertaining to the Property or relating thereto
(including specifically, without limitation, Property information packages
distributed with respect to the Property) made or furnished by Seller, or any
property manager, real estate broker, agent or third party representing or
purporting to represent Seller, to whomever made or given, directly or
indirectly, orally or in writing. Purchaser represents that it is a
knowledgeable, experienced and sophisticated purchaser of real estate and that,
except as expressly set forth in this Agreement, it is relying solely on its own
expertise and that of Purchaser’s consultants in purchasing the Property and
shall make an independent verification of the accuracy of any documents and
information provided by Seller. Purchaser will conduct such inspections and
investigations of the Property as Purchaser deems necessary, including, but not
limited to, the physical and environmental conditions thereof, and shall rely
upon same. By failing to terminate this Agreement prior to the expiration of the
Inspection Period, Purchaser acknowledges that Seller has afforded Purchaser a
full opportunity to conduct such investigations of the Property as Purchaser
deemed necessary to satisfy itself as to the condition of the Property and the
existence or non-existence or curative action to be taken with respect to any
Hazardous Materials on or discharged from the Property, and will rely solely
upon same and not upon any information provided by or on behalf of Seller or its
agents or employees with respect thereto, other than such representations,
warranties and covenants of Seller as are expressly set forth in this Agreement
and in the documents executed by Seller at Closing. Upon Closing, subject to
Seller’s representations and warranties set forth in this Agreement

 

PURCHASE AND SALE AGREEMENT (NANTUCKET SELF STORAGE) – Page 21



--------------------------------------------------------------------------------

and in the documents executed by Seller at Closing, Purchaser shall assume the
risk that adverse matters, including, but not limited to, adverse physical or
construction defects or adverse environmental, health or safety conditions, may
not have been revealed by Purchaser’s inspections and investigations. Purchaser
hereby represents and warrants to Seller that: (a) Purchaser is represented by
legal counsel in connection with the transaction contemplated by this Agreement;
and (b) Purchaser is purchasing the Property for business, commercial,
investment or other similar purpose and not for use as Purchaser’s residence.
Purchaser waives any and all rights or remedies it may have or be entitled to,
deriving from disparity in size or from any significant disparate bargaining
position in relation to Seller.

Section 11.3 Seller Released from Liability. Purchaser acknowledges that it will
have the opportunity to inspect the Property during the Inspection Period, and
during such period, observe its physical characteristics and existing conditions
and the opportunity to conduct such investigation and study on and of the
Property and adjacent areas as Purchaser deems necessary, and, subject to
Seller’s representations and warranties set forth in this Agreement and in the
documents executed by Seller at Closing, Purchaser hereby FOREVER RELEASES AND
DISCHARGES Seller from all responsibility and liability, including without
limitation, liabilities under the Comprehensive Environmental Response,
Compensation and Liability Act Of 1980 (42 U.S.C. Sections 9601 et seq.), as
amended (“CERCLA”), the Resource Conservation and Recovery Act (42 U.S.C.
Section 9601 et seq.), as amended, and the Oil Pollution Act (33 U.S.C.
Section 2701 et seq.) regarding the condition, valuation, salability or utility
of the Property, or its suitability for any purpose whatsoever (including, but
not limited to, with respect to the presence in the soil, air, structures and
surface and subsurface waters, of Hazardous Materials or other materials or
substances that have been or may in the future be determined to be toxic,
hazardous, undesirable or subject to regulation and that may need to be
specially treated, handled and/or removed from the Property under current or
future federal, state and local laws, regulations or guidelines, and any
structural and geologic conditions, subsurface soil and water conditions and
solid and hazardous waste and Hazardous Materials on, under, adjacent to or
otherwise affecting the Property). Subject to Seller’s representations and
warranties set forth in this Agreement and in the documents executed by Seller
at Closing, Purchaser further hereby WAIVES (and by Closing this transaction
will be deemed to have WAIVED) any and all objections and complaints (including,
but not limited to, federal, state and local statutory and common law based
actions, and any private right of action under any federal, state or local laws,
regulations or guidelines to which the Property is or may be subject, including,
but not limited to, CERCLA) concerning the physical characteristics and any
existing conditions of the Property. Subject to Seller’s representations and
warranties set forth in this Agreement and in the documents executed by Seller
at Closing, Purchaser further hereby assumes the risk of changes in applicable
laws and regulations relating to past, present and future environmental
conditions on the Property and the risk that adverse physical characteristics
and conditions, including, without limitation, the presence of Hazardous
Materials or other contaminants, may not have been revealed by its
investigation.

Section 11.4 “Hazardous Materials” Defined. For purposes hereof, “Hazardous
Materials” means “Hazardous Material,” “Hazardous Substance,” “Pollutant or
Contaminant,” and “Petroleum” and “Natural Gas Liquids,” as those terms are
defined or used in Section 101 of CERCLA, and any other substances regulated
because of their effect or potential effect on public health and the
environment, including, without limitation, PCBs, lead paint, asbestos, urea
formaldehyde, radioactive materials, putrescible materials, and infectious
materials.

Section 11.5 Intentionally Omitted.

Section 11.6 Survival. The terms and conditions of this Article 11 shall
expressly survive the Closing, and not merge with the provisions of any closing
documents.

 

PURCHASE AND SALE AGREEMENT (NANTUCKET SELF STORAGE) – Page 22



--------------------------------------------------------------------------------

Purchaser acknowledges and agrees that the disclaimers and other agreements set
forth herein are an integral part of this Agreement and that Seller would not
have agreed to sell the Property to Purchaser for the Purchase Price without the
disclaimers and other agreements set forth above.

ARTICLE 12

MISCELLANEOUS

Section 12.1 Parties Bound; Assignment. This Agreement, and the terms,
covenants, and conditions herein contained, shall inure to the benefit of and be
binding upon the heirs, personal representatives, successors, and assigns of
each of the parties hereto. Purchaser may assign its rights under this Agreement
upon the following conditions: (a) the assignee of Purchaser must be an entity
controlling, controlled by, or under common control with Purchaser, (b) the
assignee of Purchaser shall assume all obligations of Purchaser hereunder, but
Purchaser shall remain primarily liable for the performance of Purchaser’s
obligations, (c) a copy of the fully executed written assignment and assumption
agreement shall be delivered to Seller at least two days prior to Closing with
notice to Seller of the name and signature block of the assignee at least five
business days prior to Closing, and (d) the requirements in Section 12.17 are
satisfied. Notwithstanding anything contained in this Agreement to the contrary,
Purchaser shall be entitled to assign this Agreement, without Seller’s consent,
one or more times, to (i) an affiliate of Purchaser, (ii) an entity in which
Strategic Storage Operating Partnership II, L.P., a Delaware limited
partnership, Strategic Storage Trust II, Inc., a Maryland corporation, SS Growth
Operating Partnership, L.P., a Delaware limited partnership, Strategic Storage
Growth Trust, Inc., a Maryland corporation, Strategic Storage Trust IV, Inc., a
Maryland corporation, and/or Strategic Storage Operating Partnership IV, L.P., a
Delaware limited partnership, has a direct or indirect ownership interest,
(iii) a real estate investment trust of which Purchaser or an affiliate of
Purchaser is the external advisor, or (iv) a Delaware statutory trust of which
Purchaser or an affiliate of Purchaser is the signatory trustee; provided,
however, that, until the consummation of the Closing, no such assignment shall
release or relieve Purchaser of any liability hereunder.

Section 12.2 Headings. The article, section, subsection, paragraph and/or other
headings of this Agreement are for convenience only and in no way limit or
enlarge the scope or meaning of the language hereof.

Section 12.3 Invalidity and Waiver. If any portion of this Agreement is held
invalid or inoperative, then so far as is reasonable and possible the remainder
of this Agreement shall be deemed valid and operative, and, to the greatest
extent legally possible, effect shall be given to the intent manifested by the
portion held invalid or inoperative. The failure by either party to enforce
against the other any term or provision of this Agreement shall not be deemed to
be a waiver of such party’s right to enforce against the other party the same or
any other such term or provision in the future.

Section 12.4 Governing Law. This Agreement shall, in all respects, be governed,
construed, applied, and enforced in accordance with the law of the state in
which the Real Property is located.

Section 12.5 Survival. The provisions of this Agreement that contemplate
performance after the Closing and the obligations of the parties not fully
performed at the Closing (other than any unfulfilled closing conditions which
have been waived or deemed waived by the other party) shall survive the Closing
and shall not be deemed to be merged into or waived by the instruments of
Closing.

Section 12.6 Entirety and Amendments. This Agreement embodies the entire
agreement between the parties and supersedes all prior agreements and
understandings relating to the Property. This Agreement may be amended or
supplemented only by an instrument in writing executed by the party against whom
enforcement is sought. All Exhibits attached hereto are incorporated herein by
this reference for all purposes.

 

PURCHASE AND SALE AGREEMENT (NANTUCKET SELF STORAGE) – Page 23



--------------------------------------------------------------------------------

Section 12.7 Time. Time is of the essence in the performance of this Agreement.

Section 12.8 Confidentiality; Press Releases. Neither Seller nor Purchaser shall
make any public announcement, press release or disclosure of the transactions
contemplated under this Agreement, nor any information related to this
Agreement, to outside brokers, media or third parties, before or after the
Closing, without the prior written specific consent of the other party, not to
be unreasonably withheld; provided, however, that Purchaser may, subject to the
provisions of Section 4.7, make disclosure of this Agreement to its Permitted
Outside Parties as necessary to perform its obligations hereunder and as may be
required under laws or regulations applicable to Purchaser. Without limiting the
foregoing requirement for Seller approval, the name “Crow Holdings” shall not be
used or referenced in any public announcement, press release or disclosure
relating to the transactions contemplated under this Agreement. Purchaser
acknowledges and agrees that the use of such name in any public announcement,
press release or disclosure is not accurate and Purchaser will instruct
Purchaser’s partners, lenders, investors, brokers, agents, employees, officers,
directors, attorneys and representatives (collectively, the “Purchaser Parties”)
to comply with this provision. Notwithstanding the foregoing, (i) each party
shall be entitled to make disclosures concerning this Agreement and materials
provided hereunder to its lenders, attorneys, accountants, employees, agents and
other service professionals as may be reasonably necessary in furtherance of the
transactions contemplated hereby, (ii) Purchaser shall be entitled to make
disclosures concerning this transaction and materials provided hereunder to its
potential debt and equity sources, and (iii) each party shall be entitled to
make such disclosures concerning this Agreement and materials provided hereunder
as may be necessary to comply with (a) any court order, (b) the directive of any
applicable governmental authority, or (c) any applicable securities law, rule
and/or regulation.

Section 12.9 No Electronic Transactions. The parties hereby acknowledge and
agree this Agreement shall not be executed, entered into, altered, amended or
modified by electronic means. Without limiting the generality of the foregoing,
the parties hereby agree the transactions contemplated by this Agreement shall
not be conducted by electronic means, except as specifically set forth in the
“Notices” section of this Agreement.

Section 12.10 Notices. All notices required or permitted hereunder shall be in
writing and shall be served on the parties at the addresses set forth in
Section 1.3. Any such notices shall, unless otherwise provided herein, be given
or served (a) by depositing the same in the United States mail, postage paid,
certified and addressed to the party to be notified, with return receipt
requested, (b) by overnight delivery using a nationally recognized overnight
courier, (c) by personal delivery, or (d) by electronic mail addressed to the
electronic mail address set forth in Section 1.3 for the party to be notified
with a confirmation copy delivered by another method permitted under this
Section 12.10. Notice given in accordance herewith for all permitted forms of
notice other than by electronic mail, shall be effective upon the earlier to
occur of actual delivery to the address of the addressee or refusal of receipt
by the addressee. Notice given by electronic mail in accordance herewith shall
be effective upon the entrance of such electronic mail into the information
processing system designated by the recipient’s electronic mail address. Except
for electronic mail notices as described above, no notice hereunder shall be
effective if sent or delivered by electronic means. In no event shall this
Agreement be altered, amended or modified by electronic mail or electronic
record. A party’s address may be changed by written notice to the other party;
provided, however, that no notice of a change of address shall be effective
until actual receipt of such notice. Copies of notices are for informational
purposes only, and a failure to give or receive copies of any notice shall not
be deemed a failure to give notice. Notices given by counsel to the Purchaser
shall be deemed given by Purchaser and notices given by counsel to the Seller
shall be deemed given by Seller.

 

PURCHASE AND SALE AGREEMENT (NANTUCKET SELF STORAGE) – Page 24



--------------------------------------------------------------------------------

Section 12.11 Construction. The parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement and agree that the normal rule
of construction - to the effect that any ambiguities are to be resolved against
the drafting party—shall not be employed in the interpretation of this Agreement
or any exhibits or amendments hereto.

Section 12.12 Calculation of Time Periods. Unless otherwise specified, in
computing any period of time described herein, the day of the act or event after
which the designated period of time begins to run is not to be included and the
last day of the period so computed is to be included, unless such last day is a
Saturday, Sunday or legal holiday for national banks in the location where the
Property is located, in which event the period shall run until the end of the
next day which is neither a Saturday, Sunday, or legal holiday. The last day of
any period of time described herein shall be deemed to end at 5:00 p.m. local
time in the state in which the Real Property is located.

Section 12.13 Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of such counterparts shall constitute one Agreement. To facilitate execution of
this Agreement, the parties may execute and exchange by electronic mail
counterparts of the signature pages, provided that executed originals thereof
are forwarded to the other party on the same day by any of the delivery methods
set forth in Section 12.9 other than electronic mail.

Section 12.14 No Recordation. Without the prior written consent of Seller, there
shall be no recordation of either this Agreement or any memorandum hereof, or
any affidavit pertaining hereto, and any such recordation of this Agreement or
memorandum or affidavit by Purchaser without the prior written consent of Seller
shall constitute a default hereunder by Purchaser, whereupon Seller shall have
the remedies set forth in Section 10.1 hereof. In addition to any such remedies,
Purchaser shall be obligated to execute an instrument in recordable form
releasing this Agreement or memorandum or affidavit, and Purchaser’s obligations
pursuant to this Section 12.14 shall survive any termination of this Agreement
as a surviving obligation.

Section 12.15 Further Assurances. In addition to the acts and deeds recited
herein and contemplated to be performed, executed and/or delivered by either
party at Closing, each party agrees to perform, execute and deliver, but without
any obligation to incur any additional liability or expense, on or after the
Closing any further deliveries and assurances as may be reasonably necessary to
consummate the transactions contemplated hereby or to further perfect the
conveyance, transfer and assignment of the Property to Purchaser.

Section 12.16 Intentionally Omitted.

Section 12.17 ERISA. Under no circumstances shall Purchaser have the right to
assign this Agreement to any person or entity owned or controlled by an employee
benefit plan if Seller’s sale of the Property to such person or entity would, in
the reasonable opinion of Seller’s ERISA advisors or consultants, create or
otherwise cause a “prohibited transaction” under ERISA. In the event Purchaser
assigns this Agreement or transfers any ownership interest in Purchaser, and
such assignment or transfer would make the consummation of the transaction
hereunder a “prohibited transaction” under ERISA and necessitate the termination
of this Agreement then, notwithstanding any contrary provision which may be
contained herein, Seller shall have the right to terminate this Agreement.

Section 12.18 No Third Party Beneficiary. The provisions of this Agreement and
of the documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Purchaser only and are not for the benefit of any third
party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing.

 

PURCHASE AND SALE AGREEMENT (NANTUCKET SELF STORAGE) – Page 25



--------------------------------------------------------------------------------

Section 12.19 Reporting Person. Purchaser and Seller hereby designate the Title
Company as the “reporting person” pursuant to the provisions of Section 6045(e)
of the Internal Revenue Code of 1986, as amended.

Section 12.20 Mandatory Arbitration. The parties have agreed to submit disputes
to mandatory arbitration in accordance with the provisions of Exhibit F attached
hereto and made a part hereof for all purposes. Each of Seller and Purchaser
waives the right to commence an action in connection with this Agreement in any
court and expressly agrees to be bound by the decision of the arbitrator
determined in Exhibit F attached hereto. The waiver of this Section 12.20 will
not prevent Seller or Purchaser from commencing an action in any court for the
sole purposes of enforcing the obligation of the other party to submit to
binding arbitration or the enforcement of an award granted by arbitration
herein.

Section 12.21 Like-Kind Exchange. Purchaser may consummate the purchase of the
Property as part of a so-called like-kind exchange (the “Exchange”) pursuant to
§1031 of the Internal Revenue Code of 1986, as amended, provided that
(a) Purchaser shall notify Seller in writing no later than ten days before
Closing that it intends to consummate this transaction as part of an Exchange,
and shall provide with such notice all material information relating to the
parties and properties to the Exchange; (b) all costs, fees, and expenses
attendant to the Exchange shall be the sole responsibility of Purchaser, and
Purchaser shall indemnify and hold harmless Seller from and against any such
costs, fees, and expenses; (c) the Closing shall not be delayed or affected by
reason of the Exchange nor shall the consummation or accomplishment of the
Exchange be a condition precedent or condition subsequent to Purchaser’s
obligations and covenants under this Agreement; and (d) Seller shall not be
required to acquire or hold title to any real property other than the Property
for purposes of consummating the Exchange. Purchaser agrees to defend, indemnify
and hold Seller harmless from any liability, damages, or costs, including
(without limitation) reasonable attorneys’ fees, that may result from Seller’s
acquiescence to the Exchange. Seller shall not, by this Agreement or
acquiescence to the Exchange, (1) have its rights under this Agreement,
including (without limitation) those that survive Closing, affected or
diminished in any manner or (2) be responsible for compliance with or be deemed
to have warranted to Purchaser that the Exchange in fact complies with §1031 of
the Internal Revenue Code of 1986, as amended. The terms of this Section shall
survive Closing.

Section 12.22 Cooperation with Purchaser’s Auditors and SEC Filing Requirements.

A. From the Effective Date through and including seventy five (75) days after
the Closing Date, Seller shall provide to Purchaser (at Purchaser’s expense)
copies of, or shall provide Purchaser access to, the books and records with
respect to the ownership, management, maintenance and operation of the Property
and shall furnish Purchaser with such additional information concerning the same
as Purchaser shall reasonably request and which is in the possession or control
of Seller, or any of its affiliates, agents, or accountants, to enable Purchaser
or its assignee, to file its or their Form 8-K, if, as and when such filing may
be required by the Securities and Exchange Commission (“SEC”). At Purchaser’s
sole cost and expense, Seller shall allow Purchaser’s auditor (CohnReznick
LLP or any successor auditor selected by Purchaser) to conduct an audit of the
income statements of the Property for the calendar year prior to Closing (or to
the date of Closing) and the two (2) prior years, and shall cooperate (at no
cost to Seller) with Purchaser’s auditor in the conduct of such audit. In
addition, Seller agrees to provide to Purchaser’s auditor a letter of
representation substantially in the form attached hereto as Exhibit L (the
“Representation Letter”), and, if requested by such auditor, historical
financial statements for the Property, including income and balance sheet data
for the Property, whether required before or after Closing, but in no event
shall Seller be required to provide any financial information other than for the
Property. Without limiting the foregoing, (i) Purchaser or its auditor may audit
Seller’s operating statements of the Property, at Purchaser’s expense, and
Seller shall provide such documentation

 

PURCHASE AND SALE AGREEMENT (NANTUCKET SELF STORAGE) – Page 26



--------------------------------------------------------------------------------

as Purchaser or its auditor may reasonably request in order to complete such
audit, (ii) Seller shall furnish to Purchaser such financial and other
information as may be reasonably required by Purchaser to make any required
filings with the SEC or other governmental authority; provided, however, that
the foregoing obligations of Seller shall be limited to providing such
information or documentation as may be in the possession of, or reasonably
obtainable by, Seller, or its agents and accountants, at no cost to Seller, and
in the format that Seller (or its affiliates, agents or accountants) have
maintained such information, (iii) Seller and Purchaser acknowledge and agree
that the Representation Letter is not intended to expand, extend, supplement or
increase the representations and warranties made by Seller to Purchaser pursuant
to the terms and provisions of this Agreement or to expose Seller to any risk of
liability to third parties, (iv) Purchaser shall promptly reimburse Seller for
all reasonable, out-of-pocket costs and expenses incurred by Seller in
connection with Seller’s obligations under this Section 12.22 (it being
acknowledged that Seller will incur costs to a third-party administrator or
accountant for the preparation, review and other requirements of Seller
hereunder), and (v) Purchaser agrees to defend, indemnify and hold Seller
harmless from any liability, damages, or costs, including (without limitation)
reasonable attorneys’ fees, that may result from Seller providing such
information and documentation under this Section 12.22, unless arising as a
result of the negligence or willful misconduct of Seller.

B. Inasmuch as any adjustments to Seller’s books and records are required to
conform to generally accepted accounting principles (“GAAP”), Purchaser has
agreed, at its expense, to have its auditors convert Seller’s books and records
to GAAP, prior to Seller executing the Representation Letter, and Seller agrees
to so execute the Representation Letter following Seller’s review and approval
of any adjustments of its books and records by Purchaser’s auditors.

C. The provisions of this Section 12.22 shall survive Closing.

[SIGNATURE PAGES AND EXHIBITS TO FOLLOW]

 

PURCHASE AND SALE AGREEMENT (NANTUCKET SELF STORAGE) – Page 27



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

PURCHASE AND SALE AGREEMENT

BY AND BETWEEN

CH REALTY VI-CFB I NANTUCKET STORAGE, L.L.C.

AND

SAM ACQUISITIONS, LLC

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year written below.

 

SELLER:   

CH REALTY VI-CFB I NANTUCKET

STORAGE, L.L.C., a Delaware limited liability

company

Date executed by Seller    By:   

CH Realty VI/I Nantucket Manager,

L.L.C., a Delaware limited liability

company, its manager

 

July 25, 2017

   By:   

Fund VI Managers, L.L.C.,

a Texas limited liability

company, its manager

 

   By:       /s/ Carlos Rainwater                                        
                      Name:    Carlos
Rainwater                                                                 
Title:       Vice President                                        
                         PURCHASER:   

SAM ACQUISITIONS, LLC, a Delaware limited

liability company

Date executed by Purchaser    By:       /s/ H. Michael
Schwartz                                                          Name:   H.
Michael Schwartz                                                          
July 25, 2017    Title:     President                                   
                                         

 

PURCHASE AND SALE AGREEMENT (NANTUCKET SELF STORAGE) – Page 28